Cas

PATE) ky

  

2:19-cr-00115-JCC Document 88 Filed 06/17/20 PARSE —
- Letie Te chiet Suda — F chores ( Mertevttion Coreta

| Spe sardine
rol) BOBO

UGHIB OB oat! OC
ey BBK RES fk

 

AS Cte

RE
Ale
«CP RE

ISLE OW tH

VEAL CHIEF

IM) DAME DES “ag

Nour toh
dev Wie Zan
Qewst That mi
Ate Ab day

BY

IN

“|

pA Neskes to

Suda at unsiem Destress 81878

SOE EARLS SAW py
A USTLERAWEACLYSTAR CLA CL seem
PO ORML4I-115 SCO JUN 17 2020

ND, SPEEDY TIGAL UIGHTS
CUS ie Doagits49e F-21878

WESTERN DISTRICT OF WASHINGTON
BY DEPUTY
poe.

tL ZAUYSTAR EAM , MY CRE NOES 0244 ILS DC

pete, You er Nel) Ren Regs TO pu
rss SUOMI TO Youu on
lio toll te Ay

aa or Yossi de

 

 

 

 

  

 

 

 

 

tO Ave Sh AL

an wl) Behabt, De te PELEA Sn a

le, Te PrownT Presuclie to my night to
\, “A tW Sudms Kbne) stats letter an the pecardA under
L peagytt, 4Ofo F.IA573.S THEAALY Boll Be taken te

 

 

feeit te

BIO) hs

 

fom thts danae at May 9090 Wh a 29 clay
EP on wary whites auarlaborti ty Pett athler 54 aleos
LU te tee fp mame the Caurt der Arsaniss. |
X wn Dresuddee b the defendatt |

pag Bas Stars ROSE) siege’ \)s:

 

 

 

P vothrecen BY} ican sevens

 

 

“elqud: SAS AD

 
Hhedit Hag iegli fll

“oa — —

Aas\gyae

NOLONTHSYM JO LOLISIG NuaistM
1Hf09 LORLSIO “S'A HITS

FILS LV

0202 LT NAT 0601-86186 ‘WM “ATLLVaS
006E1 XO ‘O'd

qaal3aau——
amg ce btell ORIN @8NT “LINN Je “Sere “Ona

 
